Citation Nr: 0001881	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-10 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for postoperative 
bilateral plantar calluses of the feet, currently assigned a 
10 percent evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1975.

This matter arises from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

Initially, the Board observes that the veteran appears to 
have attempted to reopen previously denied claims for service 
connection for hallux valgus, pes planus, and bilateral 
hammer toes.  As these issues are not prepared for appellate 
review, they are referred back to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's bilateral calluses of the feet are 
productive of not more than symptomatology most consistent 
with some bilateral foot pain associated with bilateral weak 
foot, or bilateral anterior metatarsalgia, but are not shown 
to involve atrophy of the musculature of the feet, impaired 
circulation, or symptomatology associated with acquired 
bilateral "claw foot."  



CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent for the veteran's postoperative bilateral plantar 
calluses of the feet have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.20, 
4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5277, 5279 and 5284 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and transcripts of personal hearing testimony 
given before the undersigned Board Member and before a 
Hearing Officer at the RO.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal. Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See 38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray anatomical damage and 
functional loss with respect to all of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999).  Under DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995), the Board, in addition to applying the 
schedular criteria, may consider granting a higher evaluation 
in certain cases in which functional loss due to pain is 
demonstrated.  

The record shows that service connection for postoperative 
bilateral plantar calluses of the feet was granted by a March 
1976 rating decision, and a noncompensable rating was 
initially assigned, effective from December 4, 1975.  By a 
rating decision of November 1984, the veteran's assigned 
disability rating for his bilateral calluses of the feet was 
increased to 10 percent, effective from November 30, 1983.  
The Board denied the veteran's claim for an increased rating 
by a decision of March 1996.  In June 1996, the veteran filed 
what was construed as a motion for reconsideration of the 
Board's March 1996 decision.  The veteran's motion for 
reconsideration was denied in June 1996.  However, the 
statement submitted in conjunction with the motion for 
reconsideration was subsequently regarded as a new claim for 
an increased rating.  That claim was denied by a rating 
decision of January 1997, and this appeal followed.  The 
veteran now appears to contend that the severity of his 
bilateral calluses of the feet warrants assignment of a 
disability rating in excess of 10 percent.  

The veteran was afforded a VA rating examination in July 
1996.  The report of that examination shows that the veteran 
complained of experiencing a number of problems relating to 
his feet, including bilateral calluses, plantar fasciitis, 
hallux valgus of the second left toe, and hammer toes on the 
second and third toe on the right foot.  The veteran reported 
that the overall condition of his feet had not improved in 
several years, and indicated that his calluses grew quickly, 
requiring repeated shaving and frequent shoe repairs.  On 
examination, the veteran was found to have a normal gait with 
what was characterized as a "good long stride."  The 
veteran was also found to have good elevation on his heels 
and toes, and was able to raise up on his heels and toes.  
However, he stated that he could not walk on his toes or 
heels as such movements were too painful, and were therefore 
not requested to attempt such movements.  The veteran 
indicated that his "comfort position" with his feet was in 
eversion of approximately 20 degrees.  Standing with his feet 
pointing forward reportedly caused pain.  The veteran was 
found to have very mild tenderness in his feet bilaterally, 
but more on the plantar surfaces.  He had calluses across 
multiple metatarsal heads, 1-5 bilaterally.  Bilateral 
calluses were trimmed one week previously.  What neuropathy 
was present was attributed to radicular neuropathy from a 
spinal disorder.  In addition, the veteran was noted to 
experience difficulties due to his plantar fasciitis, hallux 
valgus, and hammer toes.  

In June 1997, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, and testified that he 
experienced "excruciating" pain and that he walked with an 
occasional limp.  The veteran stated that he had his calluses 
trimmed on approximately a weekly basis, but that given other 
physical disabilities, it was increasingly difficult for him 
to trim his calluses himself.  According to the veteran, he 
experienced a fluid-like build up beneath his calluses caused 
by constant rubbing of his shoes on the calluses.  He also 
indicated that he was currently waiting to have some new 
orthotic shoes fitted.  The veteran stated that over-the-
counter remedies such as foot and bunion pads were 
ineffective.  In any event, the veteran indicated that his 
current employment as a clerk in a vocational rehabilitation 
office did not require him to stand as much as previous jobs.  
However, he stated that he could not walk without pain, but 
he was unable to recall the last time he had been seen for 
treatment for his calluses.  The veteran testified that he 
experienced redness in the area of his calluses, and that he 
had been unable to see a VA podiatrist.  

In July 1999, the veteran appeared before the undersigned 
Board Member at a personal hearing, and testified that the 
currently assigned 10 percent disability rating did not 
adequately reflect the severity of the industrial impairment 
caused by his bilateral calluses.  The veteran testified that 
he experienced daily swelling of his feet that progressed 
throughout the course of the day.  He indicated that he had 
sought corrective surgery to straighten his crooked toes, 
which were productive of a great deal of pain, but that 
surgery was deferred each time.  He testified that the 
calluses affected his ability to flex his toes and that such 
attempts also produced pain.  With respect to shaving his 
calluses, the veteran indicated that they were tender both 
before and after being trimmed.  The veteran also testified 
that he wore special pads in his shoes to alleviate pressure, 
pain, and tension in his feet, but that such remedies did not 
alleviate what he characterized as shooting pain.  He stated 
that his calluses did not crack open per se, but that they 
caused blister-like formations to develop and now covered the 
entire width of both feet.  With respect to employment, the 
veteran testified that he last worked at the Department of 
Revenue for motor vehicles on a probationary status, but that 
on the final day of his probationary period, he was 
terminated due to his bilateral foot disability.  He 
testified that he was unable to fulfill the duties required 
by the Department of Revenue and other jobs due to the 
difficulties he experienced in standing on his feet for 
extended periods.  The veteran stated that he was terminated 
after he had requested accommodations for his disability, but 
other than that, the veteran was unable to provide the 
specific reasons given for his termination.  He did state 
that he did not miss days from work for medical appointments.  
With respect to his previous job at the Board of Education, 
the veteran testified that he was informed that he was unfit 
for duty, and that he was subsequently terminated following 
completion of the probationary period for that job.  The 
veteran stated that he could not gauge how long he could walk 
or stand for any given period, (although he later indicated 
that he could walk for "a couple of blocks" without 
discomfort), because he would sit down before he developed 
pain to such a degree.  According to the veteran, his 
medication consisted of Ibuprofen provided by a hospital.  He 
also stated that he did not feel that he could perform any 
type of work without special accommodations.  

The Board has evaluated the above-discussed evidence, and 
after taking the limiting effects of pain into consideration, 
concludes that the currently assigned 10 percent evaluation 
for the veteran's bilateral calluses of the feet is 
appropriate, and that the preponderance of the evidence is 
against a higher rating under any applicable diagnostic code.  
The Board observes that under the current Rating Schedule, 
there is no specific provision for bilateral calluses of the 
feet.  In situations in which the particular disability at 
issue is not listed under the Rating Schedule, such 
disability may be rated by analogy to a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical location and symptomatology, are 
closely analogous.  See 38 C.F.R. §§ 4.20, 4.27 (1999); 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  

Inasmuch as the veteran's primary symptomatology with respect 
to his service-connected bilateral calluses appears to 
involve pain, the Board finds that his disability is most 
closely analogous to either bilateral weak foot under 
38 C.F.R. § 4.71a, Diagnostic Code 5277 (1999), or bilateral 
anterior metatarsalgia under 38 C.F.R. § 4.71a, Diagnostic 
Code 5279 (1999).  In addition, the Board finds that 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999), which 
contemplates assignment of disability evaluations for other 
foot injuries, is also potentially applicable.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5277, a 10 percent 
minimum evaluation is assigned for bilateral weak foot, which 
is characterized under the rating criteria as a symptomatic 
condition secondary to many constitutional conditions, 
characterized by atrophy of the musculature, disturbed 
circulation, and weakness.  Under Diagnostic Code 5277, the 
underlying condition is to be rated, with a minimum 10 
percent rating to be assigned.  Id.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5279, a 10 percent evaluation, the only 
rating available under that diagnostic code, is assigned for 
unilateral or bilateral anterior metatarsalgia.  Other foot 
injuries are rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Under that diagnostic code, moderate foot injuries 
warrant assignment of a 10 percent evaluation, moderately 
severe injuries warrant assignment of a 20 percent rating, 
and a 30 percent evaluation is contemplated for severe foot 
injuries.  

The most recent rating examination of July 1996 showed that 
the veteran only experienced "very mild tenderness" in his 
feet, bilaterally, and that he had a normal gait with a 
"good long stride."  The Board recognizes that the veteran 
testified that he walked with a limp, and that his calluses 
caused severe shooting pain throughout his feet.  Further, 
the Board recognizes the veteran's testimony that he could 
not stand or walk for extended periods.  However, upon its 
review of the objective medical evidence, the Board finds 
that the veteran is not objectively shown to present an 
overall disability picture to the degree of severity he has 
indicated, with respect to his bilateral calluses.  In this 
regard, the Board observes that in his hearing testimony 
before the undersigned Board Member, the veteran indicated 
that he did not stand or walk for such extended periods as 
would result in severe foot pain.  He indicated that he was 
able to walk for approximately two blocks before the onset of 
such pain.  Moreover, he indicated that his "crooked" toes 
were the cause of a significant part of his alleged bilateral 
foot pain.  

The veteran was shown to have plantar fasciitis, hallux 
valgus of the second left toe, and hammer toes on the second 
and third toe on the right foot.  In addition, he was shown 
to have radicular neuropathy extending into his feet due to a 
spinal disorder.  However, none of these disorders are 
service-connected, and while the veteran may have claims for 
service connection pending for these disabilities, any 
increase in his assigned disability rating cannot be 
predicated upon nonservice-connected disabilities.  Moreover, 
the Board notes that through his hearing testimony, the 
veteran has attempted to establish that he has symptomatology 
most consistent with what could be described as a "claw 
foot" resulting from his bilateral calluses.  However, such 
contentions are contraindicated by the objective medical 
evidence.  Although VA reports dated prior to 1996 noted the 
presence of claw toes, and the report of the July 1996 rating 
examination showed the veteran to have a hallux valgus and 
hammer toes of the left and right feet, respectively, such 
was not noted to be the result of his service-connected 
bilateral calluses.  

The Board notes that the veteran experiences a bilateral foot 
disability, but service connection is currently in effect 
only for his bilateral calluses, and not for the other 
disorders noted above.  Further, the only symptomatology 
objectively attributed to the veteran's bilateral calluses is 
mild tenderness.  In this respect, the Board finds that such 
symptomatology is most consistent with bilateral anterior 
metatarsalgia, for which a 10 percent rating is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5279.  In reaching 
this determination, the Board also finds that inasmuch as the 
veteran's symptomatology primarily consists of his subjective 
complaints of pain, and that as the veteran's assigned 10 
percent disability rating is primarily based on functional 
limitation due to pain, an additional or higher rating based 
on painful limitation is not for consideration.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The potential application of Title 38 of the Code of Federal 
Regulations (1999) have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the evidence presented, particularly 
with respect to the veteran's testimony that he lost two 
previous jobs due to his bilateral calluses of the feet.  
However, the Board finds that there has been no showing that 
the disability under consideration, bilateral calluses of the 
feet, has caused marked interference with employment, has 
necessitated frequent (or any) periods of hospitalization, or 
otherwise renders impracticable the regular schedular 
standards.  In his hearing testimony, the veteran was unable 
to state with any degree of specificity why he was terminated 
from his Department of the Revenue job, other than his 
general assertions that the employer was unwilling to provide 
any sort of reasonable accommodation for his service-
connected calluses, and that he was "unfit for duty."  The 
Board recognizes that the veteran is presently unemployed.  
However, there is no objective evidence to show that the 
veteran's inability to obtain or retain gainful employment is 
the result of marked interference with employment due to his 
service-connected bilateral calluses of the feet .  
Therefore, in the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (1999) 
is not warranted here.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for an evaluation in excess of 10 percent for 
the veteran's bilateral calluses of the feet is denied.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Should the veteran's disability picture 
change, he may apply at any time for an increase in his 
assigned disability rating.  See 38 C.F.R. § 4.1.  At 
present, however, the Board finds no basis upon which to 
grant an increased rating for the veteran's postoperative 
bilateral plantar calluses of the feet.  


ORDER

Assignment of an evaluation in excess of 10 percent for the 
veteran's postoperative bilateral plantar calluses of the 
feet is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

